Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 14-17 and 21-25, drawn to a method for measuring glucose metabolism of a subject and detecting a stage after onset of diabetes in the subject using the glucose metabolism, classified in G01N 33/66.
II. Claims 18-20, drawn to a method for measuring glucose metabolism of a subject, classified in G01N 33/60.
III. Claim 26, drawn to a method for detecting and monitoring over time a drug treatment effect for diabetes on a diabetic subject, classified in G01N 2800/52.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not capable of use together and have different designs, modes of operation and effects since the method of Group I has the design, mode of operation and effect of measuring glucose metabolism of a subject and determining whether the subject is in a stage after onset of diabetes using the measured glucose metabolism, wherein the glucose metabolism is measured by administering a composition comprising glucose labeled with at least one isotope of C to the subject, collecting expired air from the subject after the administration, determining a ratio of labeled CO2 amount to unlabeled CO2 amount or a ratio of labeled CO2 amount to total CO2 2 amount to unlabeled CO2 amount or a ratio of labeled CO2 amount to total CO2 amount measured in a non-diabetic subject, detecting that the glucose metabolism of the subject is decreased when the subject value is lower than the control value, and determining that the subject whose glucose metabolism is decreased is in a stage after onset of diabetes. The method of Group II has the design, mode of operation and effect of measuring glucose metabolism of a subject and determining whether the subject is in a stage before or after onset of diabetes using the measured glucose metabolism, wherein the glucose metabolism is measured by administering a composition comprising glucose labeled with at least one isotope of C to the subject, collecting expired air from the subject after the administration, determining a ratio of labeled CO2 amount to unlabeled CO2 amount or a ratio of labeled CO2 amount to total CO2 amount contained in the expired air, providing a Δ13C value (0/00)-expired air collection time t curve (Δ13C(0/00)AUCt) or a Δ13C(0/00), determining an index of glucose metabolism from a correlation between a predetermined blood glucose level of the subject and a value obtained by dividing [an area under the Δ 13C(%0)-expired air collection time t curve (Δ 13C(%o)AUCt)] or a Δ 13C(%o) value at at least one point in time (t) after administration of the composition (Δ 13C(%o)t) by a predetermined insulin concentration of the subject (Δ 13C(%o)AUCt/insulin or Δ 13C(%o)t/insulin”), and identifying from the correlation of the glucose metabolism of the subject whether the subject is at a stage before or a stage after onset of diabetes as distinguished from a non-diabetic subject. Therefore, the methods of Groups I and II determine glucose metabolism of a subject in different ways. The method of Group I does not require the steps of providing a Δ13C value (0/00)-expired air collection time t curve (Δ13C(0/00)AUCt) or a Δ13C(0/00), and determining an index of glucose metabolism from a 13C(%0)-expired air collection time t curve (Δ 13C(%o)AUCt)] or a Δ 13C(%o) value at at least one point in time (t) after administration of the composition (Δ 13C(%o)t) by a predetermined insulin concentration of the subject (Δ 13C(%o)AUCt/insulin or Δ 13C(%o)t/insulin”), as the method of Group II does. 
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not capable of use together and have different designs, modes of operation and effects since the method of Group I has the design, mode of operation and effect of measuring glucose metabolism of a subject and determining whether the subject is in a stage after onset of diabetes using the measured glucose metabolism, wherein the glucose metabolism is measured by administering a composition comprising glucose labeled with at least one isotope of C to the subject, collecting expired air from the subject after the administration, determining a ratio of labeled CO2 amount to unlabeled CO2 amount or a ratio of labeled CO2 amount to total CO2 amount contained in the expired air to generate a subject value, comparing the subject value to a control value which is a ratio of labeled CO2 amount to unlabeled CO2 amount or a ratio of labeled CO2 amount to total CO2 amount measured in a non-diabetic subject, detecting that the glucose metabolism of the subject is decreased when the subject value is lower than the control value, and determining that the subject whose glucose metabolism is decreased is in a stage after onset of diabetes. The method of Group III has the design, mode of operation and effect of monitoring a drug treatment for diabetes in a subject over time by administering a drug treatment for diabetes to a subject, administering a composition comprising glucose labeled with at least 2 amount to unlabeled CO2 amount or a ratio of labeled CO2 amount to total CO2 amount contained in collected expired air from the subject both before and after the drug treatment for diabetes, comparing the determined ratio obtained in the subject before the drug treatment to the determined ratio obtained in the subject after the drug treatment, and determining that the drug treatment was effective in the subject when the determined ratio after drug treatment is higher than the determined ratio before drug treatment. The method of Group I does not require any administration of a drug treatment for diabetes to a subject, and the method of Group III does not require a comparison of the determined ratio of labeled CO2 amount to unlabeled CO2 amount or ratio of labeled CO2 amount to total CO2 amount to the same ratio determined in a non-diabetic subject and a subsequent determination of whether the subject whose glucose metabolism is decreased relative to the glucose metabolism in the non-diabetic subject is in a stage after onset of diabetes.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not capable of use together and have different designs, modes of operation and effects since the method of Group II has the design, mode of operation and effect of measuring glucose metabolism of a subject and determining whether the subject is in a stage before or after onset of diabetes using the measured glucose metabolism, wherein the glucose metabolism is measured by administering a composition comprising glucose labeled with at least one isotope of C to the subject, collecting expired air from the subject after the administration, determining a ratio of labeled CO2 amount to unlabeled CO2 amount or a ratio of labeled CO2 amount to total CO2 13C value (0/00)-expired air collection time t curve (Δ13C(0/00)AUCt) or a Δ13C(0/00), determining an index of glucose metabolism from a correlation between a predetermined blood glucose level of the subject and a value obtained by dividing [an area under the Δ 13C(%0)-expired air collection time t curve (Δ 13C(%o)AUCt)] or a Δ 13C(%o) value at at least one point in time (t) after administration of the composition (Δ 13C(%o)t) by a predetermined insulin concentration of the subject (Δ 13C(%o)AUCt/insulin or Δ 13C(%o)t/insulin”), and identifying from the correlation of the glucose metabolism of the subject whether the subject is at a stage before or a stage after onset of diabetes as distinguished from a non-diabetic subject. The method of Group III has the design, mode of operation and effect of monitoring a drug treatment for diabetes in a subject over time by administering a drug treatment for diabetes to a subject, administering a composition comprising glucose labeled with at least one isotope of C to the subject both before and after the administration of the drug treatment, determining a ratio of labeled CO2 amount to unlabeled CO2 amount or a ratio of labeled CO2 amount to total CO2 amount contained in collected expired air from the subject both before and after the drug treatment for diabetes, comparing the determined ratio obtained in the subject before the drug treatment to the determined ratio obtained in the subject after the drug treatment, and determining that the drug treatment was effective in the subject when the determined ratio after drug treatment is higher than the determined ratio before drug treatment. The method of Group II does not require any administration of a drug treatment for diabetes to a subject. The method of Group III does not require the steps of providing a Δ13C value (0/00)-expired air collection time t curve (Δ13C(0/00)AUCt) or a Δ13C(0/00), and determining an index of glucose metabolism from a correlation between a predetermined blood glucose level of the subject and a value obtained by dividing [an area under the Δ 13C(%0)-expired air collection time t curve (Δ 13C(%o)AUCt)] or a Δ 13C(%o) value at at least one point in time (t) after administration of the composition (Δ 13C(%o)t) by a predetermined insulin concentration of the subject (Δ 13C(%o)AUCt/insulin or Δ 13C(%o)t/insulin”), as the method of Group II does. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).













Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266.  The examiner can normally be reached on Monday-Thursday, 6:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 16, 2021